Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                         No. 04-13-00048-CR

                                         The STATE of Texas,
                                              Appellant

                                                   v.

                                      Christopher Glen ADAMS,
                                               Appellee

                          From the County Court at Law, Kerr County, Texas
                                     Trial Court No. CR120324
                            Honorable Spencer W. Brown, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 25, 2014

ABATED AND REMANDED

           This case stems from a trial court’s grant of a motion to suppress following the arrest of

Appellee Christopher Glen Adams for driving while intoxicated. On appeal, the State argues the

trial court erred in refusing to file more specific findings of fact requested by the State. We agree

and remand this cause to the trial court for further proceedings consistent with this opinion. See

TEX. R. APP. P. 44.4 (“[T]he trial court’s erroneous action or failure or refusal to act prevents the

proper presentation of a case to the court of appeals.”).
                                                                                       04-13-00048-CR


                                      FACTUAL BACKGROUND

        Following a single car accident, Adams was arrested on January 22, 2012, for driving while

intoxicated. Adams’s motion to suppress was heard on January 9, 2013. The State called two

witnesses—an eyewitness, Brandie Nicole Masters, and the investigating officer at the scene,

Department of Public Safety Trooper James Salaz. No other witnesses testified at the hearing.

A.      Brandie Nicole Masters

        Masters testified that on January 22, 2012, at approximately 2:00 a.m., she was sitting

outside with her mother when they heard a crash. Both women drove together to investigate and

to ensure that no one was injured. Within minutes, Masters and her mother located an Isuzu pick-

up truck approximately ten feet off the road, in the cedar trees, and against a fence. They also saw

two men exiting the truck, one of which appeared to be injured with blood on his face. Masters’s

mother rolled down her window to check on the passenger and to inform the men that they had

reported the accident to 911 and that there was “an officer on the way.” When asked if the men

wanted them to call anyone, they told Masters and her mother that someone was coming. Out of

caution due to the late hour and an empty roadway, Masters and her mother drove to the nearby

fire station and awaited the officer’s arrival.

        On cross-examination, Masters confirmed that she could not identify Adams as the man

from the accident scene that night or state whether he had been intoxicated. She explained it was

very dark on the side of the road and she never exited her vehicle.

B.      Trooper James Salaz

        Trooper Salaz testified that he was dispatched by the Kerr County Sheriff’s Office at 1:20

a.m. for an accident. When he arrived, he observed an Isuzu pick-up truck, off into the brush, on

the right side of the road, and it was into the trees. He did not see anyone in or around the vehicle.



                                                  -2-
                                                                                     04-13-00048-CR


       Trooper Salaz met with Masters who informed him that she believed a gentleman identified

as Aaron Steinle had picked up the two men. Trooper Salaz sent two deputies to the Steinle

residence “just around a curve from where the crash occurred.” The deputies were still waiting

for someone to come out of the residence when Trooper Salaz arrived at the Steinle gate. As

Trooper Salaz arrived, a truck pulled up and Adams exited out of the passenger door. Trooper

Salaz testified that he and Adams “started conversing in regards to this crash.” Adams told Trooper

Salaz, “I’m the driver. I just was going home. I felt I needed to come back.” About the same time

as Adams arrived, Charles Rice came out of the residence. Trooper Salaz learned that Rice, who

was clearly injured with blood on his face, was the passenger in Adams’s vehicle.

       Trooper Salaz explained he was “suspicious” of the accident and the events because, in his

experience, most people wait for officers to arrive to make a report. “It’s just not normal for them

to wander off and leave [the vehicle].” Trooper Salaz testified that, by this point, he could smell

alcohol “coming from [Adams] as we were talking at Aaron’s gate,” and Adams acknowledged

consuming a few beers.

       During his testimony, Trooper Salaz further explained he told Adams that “[s]ince this

involved an injury, especially an injury, and damage in excess of a thousand dollars,” he needed

to complete a “crash report.” According to Trooper Salaz’s testimony, “I asked [Adams] if we

could go back to the scene, and so I [could] complete my crash report.” Trooper Salaz continued

that Adams readily agreed, and that an “unhandcuffed” Adams “jumped in my patrol car” and they

drove to the scene of the accident. When asked, Trooper Salaz testified that Adams was not under

arrest, and the only reason Adams was in his patrol car was so they could return to the truck to

generate the crash report.

       On the drive back to the accident, however, Trooper Salaz testified “the air within the car

filled up with that odor of someone who has been drinking” and Adams again admitted to
                                                -3-
                                                                                                     04-13-00048-CR


consuming alcohol. As part of his investigation, Trooper Salaz “wanted to make sure [Adams]

should have been driving in the first place” and requested Adams complete some field sobriety

tests. Adams agreed. However, because Trooper Salaz did not feel the accident scene—an

undulated, dirt roadway—was a safe place to conduct the tests, he drove Adams to the volunteer

fire department which had a large parking lot, “a safer environment.”

           There, based on Adams’s performance of the horizontal gaze nystagmus, walk and turn,

and one-leg stand tests, combined with the smell of alcohol, and Adams’s admissions to consuming

alcohol, Trooper Salaz placed Adams under arrest for driving while intoxicated.

           On cross-examination, Trooper Salaz conceded that he did not see Adams driving the Isuzu

or wreck the vehicle. He also acknowledged that although he told Adams that he was legally

obligated to stay at the scene of the accident because someone was injured and there was over

$1,000.00 in damage, he was actually only required to report the accident, not necessarily stay at

the scene.

C.         Trial Court Action

           The trial court took the matter under advisement. On April 11, 2013, the trial court granted

Adams’s motion to suppress concluding, inter alia, (1) Adams was arrested without probable

cause, (2) Trooper Salaz’s actions amounted to a custodial arrest, and (3) the Texas Transportation

Code did not require Adams to remain at the scene of the accident. 1


1
    More specifically, the trial court’s conclusions of law provided as follows:

       •   “Trooper Salaz lacked probable cause to arrest [Adams] for [driving while intoxicated] on January
           22, 2012;”
       •   Adams “yielded to the authority of Trooper Salaz when he was ordered to get into the Trooper’s
           Patrol car and moved 2 separate times to two separate locations. This yield to the authority of the
           Trooper was a detention. . . . Because there was no reasonable suspicion to justify the Defendant’s
           original detention, any evidence gathered after the improper detention should have been
           suppressed.”
       •   Trooper Salaz did not see Adams operating his vehicle. “However, a warrantless arrest for DWI
           may be made if probable cause exists to arrest the Defendant for public intoxication committed in

                                                            -4-
                                                                                                     04-13-00048-CR


         On April 26, 2014, the State filed a motion requesting the trial court file more specific

findings. No further findings were filed by the trial court. The State claims the trial court erred in

refusing to make the requested specific findings on the essential facts and, therefore, requests this

court remand the matter to the trial court for further findings of fact.

                                             MOTION TO SUPPRESS

A.       Standard of Review

         An appellate court reviews a trial court’s ruling on a motion to suppress under an abuse of

discretion and disturbs such ruling only if it falls “outside the zone of reasonable disagreement.”

Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011); accord State v. Dixon, 206 S.W.3d
587, 590 (Tex. Crim. App. 2006); Castro v. State, 373 S.W.3d 159, 163 (Tex. App.—San Antonio

2012, no pet.). “We further apply a bifurcated standard of review, according almost total deference

to the trial court to determine historical facts and those facts which depend upon witness

credibility.” Castro, 373 S.W.3d at 163–64 (citing Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007)).

         When the trial court enters findings of fact, the appellate court considers all of the evidence

in the record and “must determine whether the evidence supports those facts by viewing the

evidence in favor of the trial court’s ruling.” Id. at 164 (citing Keehn v. State, 279 S.W.3d 330,

334 (Tex. Crim. App. 2009)); accord Gonzales v. State, 369 S.W.3d 851, 854 (Tex. Crim. App.

2012). Additionally, an appellate court must “uphold the trial court’s ruling if it is supported by

the record and is correct under any theory of law applicable to the case.” State v. Iduarte, 268



         the Trooper’s presence. See Warrick v. State, 634 SW2d [sic] 707, 709 (Tex. Crim. App. 1982). In
         this case when the Defendant was detained, his liberty deprived and ordered into the Trooper’s patrol
         car, there was no probable cause to arrest the Defendant for public intoxication.”
     •   Neither section 550.023 nor section 550.026 of the Texas Transportation Code requires the operator
         to remain at the scene of the accident.


                                                         -5-
                                                                                                     04-13-00048-CR


S.W.3d 544, 548 (Tex. Crim. App. 2008); accord Armendariz v. State, 123 S.W.3d 401, 404 (Tex.

Crim. App. 2003).

B.       The State’s Argument

         The State argues the trial court’s failure to provide more specific findings of fact and

conclusions of law “covering every potentially dispositive issue that might reasonably be said to

have arisen in the course of the suppression proceedings” violates the Court of Criminal Appeals

mandate in State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011). Although only two

witnesses testified, the State argues the trial court failed to make specific findings of fact that allow

this court to conduct its review. Our analysis focuses specifically on the State’s request for more

specific findings as to the following:

         (1)      Whether Rice was injured and had blood on his face;

         (2)      Before Trooper Salaz requested Adams accompany him back to the crash
                  scene, whether Adams (a) admitted he was the driver of the truck, (b)
                  smelled of alcohol, and (c) admitted drinking a few beers; and

         (3)      Whether the events that transpired at the fire station and its relevance to
                  Trooper Salaz’s determination to place Adams under arrest. 2

2
  The relevant portion of the State’s motion for specific findings of fact requested the trial court make more specific
findings on the following:
         a.       On page 26, line 25 of the Reporter’s Record, Trooper Salaz describes his observation that
                  Defendant’s passenger was injured and had blood on his face. The trial court’s findings
                  are silent on Trooper Salaz’s observation that the passenger Mr. Rice was injured and had
                  blood on his face.
         b.       In the trial court’s Finding of Fact #11 [“After initial questioning, the Defendant admitted
                  he was the driver of the truck up the road in the trees.”], the trial court finds that “after
                  initial questioning, the Defendant admitted he was the driver of the truck up the road in the
                  trees.” This was before the Defendant was transported back to the crash scene. In the same
                  initial conversation the Trooper has with the Defendant where the Defendant admitted to
                  being the driver, the Trooper testified he smelled alcohol coming from the Defendant and
                  the Defendant admitted [ ] he had a few beers. The trial court’s findings are silent on
                  Trooper Salaz’s testimony that during the initial conversation with Defendant before
                  Defendant was transported back to the crash scene, Trooper Salaz smelled alcohol coming
                  from the Defendant and the Defendant admitted that he had a few beers. See Reporter’s
                  Record, p. 27.
         c.       The trial court’s findings of fact stop at the point where Trooper Salaz relocates Defendant
                  to the upper Turtle Creek Volunteer Fire Station. Pages 30–32 of the Reporter’s Record in
                  addition to the Trooper’s patrol car video document the performance of [Standard Field
                  Sobriety Tests] and further investigation conducted by Trooper Salaz at the Fire Station.

                                                         -6-
                                                                                                    04-13-00048-CR


        Because the State’s request for the trial court to provide more specific findings of fact was

not honored, we must first determine what essential findings the trial court was required to make.

C.      The Elias Standard

        In State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006), the Court of Criminal

Appeals explained that a trial court is required to make “[essential] findings of fact and conclusions

of law adequate to provide an appellate court with a basis upon which to review the trial court’s

application of the law to the facts.” Five years later, the court in State v. Elias, 339 S.W.3d 667,

676 (Tex. Crim. App. 2011), extended the trial court’s requirement to a more complete

determination “covering every potentially dispositive issue that might reasonably be said to have

arisen in the course of the suppression proceedings.”

        In our examination of whether the trial court met the Elias standard, we must resolve what

essential facts the trial court was required to establish. Id. Here, the court’s conclusions of law

necessitated a determination of (1) whether Adams was arrested or detained and (2) whether

Trooper Salaz possessed the necessary probable cause to arrest Adams for driving while

intoxicated. 3



                 The trial court’s findings are silent on what happened at the Fire Station leading up to
                 Defendant’s arrest for DWI in the parking lot of the Fire Station.
3
  In its findings of fact, the trial court made the following factual determinations regarding Trooper Salaz and his
actions leading up to the arrest of Adams:

        9)    Trooper Salaz when he arrived on the scene observed an unoccupied vehicle in some trees off
              the public roadway.
        10)   Trooper Salaz left the scene of the vehicle in search of the occupants and went to a house up
              the road where he met the Defendant riding up to the house as a passenger in another vehicle.
              A. Mr. Aaron [Steinle] was the driver of the truck and the Defendant was a passenger.
        11)   After initial questioning, the Defendant admitted he was the driver of the truck up the road in
              the trees.
        12)   The Defendant was not the registered owner of the truck in the trees.
        13)   Trooper Salaz made the Defendant get in his patrol car and escorted him back to the scene
              where the truck was in the trees.
        14)   While in the patrol car, the Trooper noticed the smell of alcohol, so he “jumped right into” a
              DWI investigation.

                                                        -7-
                                                                                                04-13-00048-CR


       We first turn to whether Adams’s warrantless detention amounted to a custodial arrest.

       1.        Custodial Arrest versus Investigative Detention

       The amount of information required for law enforcement to stop and detain an individual

for investigative purposes is less than what is constitutionally required for probable cause to arrest

an individual.    See Amores v. State, 816 S.W.2d 407, 411 (Tex. Crim. App. 1991).                          “An

investigative detention occurs when an individual is temporarily detained by law enforcement

officials for purposes of an investigation.” Castro, 373 S.W.3d at 164; accord State v. Garcia, 25
S.W.3d 908, 911 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (citing Johnson v. State, 912
S.W.2d 227, 235 (Tex. Crim. App. 1995)). A detention for investigatory purposes requires an

officer possess “a reasonable, articulable suspicion that the individual has been, or soon will be

engaged in criminal activity.” Castro, 373 S.W.3d at 164 (citing Ford v. State, 158 S.W.3d 488,

492 (Tex. Crim. App. 2005)). Without regard to the officer’s subjective intent and based on the

totality of the circumstances, an appellate court “looks solely to whether an objective basis for the

stop exists.” Ford, 158 S.W.3d at 492–93; see Curtis v. State, 238 S.W.3d 376, 379 (Tex. Crim.

App. 2007); Castro, 373 S.W.3d at 164.

       In assessing whether a seizure is an investigative detention or an arrest, we take an objective

view of the officer’s actions—“judged from the perspective of a reasonable officer at the scene,



       15) The Trooper took the Defendant back to the original scene and requested he perform field
           sobriety test[s]. The Trooper then ordered the Defendant back into his patrol car a 2nd time
           to relocate to a more suitable area to perform the field sobriety tests.
       16) The Trooper had no idea what time the alleged wreck happened.
       17) The Trooper did not witness the Defendant operating a motor vehicle in a public place while
           intoxicated. The Trooper did not witness any wreck.
       18) The Defendant had no way to leave the investigation scene.
       19) Trooper testified [the] law does not require a person to remain at scene of accident only they
           have to report it. However, the Trooper ordered the Defendant into his vehicle and required
           him to return to the scene. At this point in time, no evidence was introduced that alleged the
           Defendant was intoxicated, showed any signs of intoxication or was a danger to himself or
           anyone else in a public place.


                                                     -8-
                                                                                       04-13-00048-CR


rather than with the advantage of hindsight.” Rhodes v. State, 945 S.W.2d 115, 118 (Tex. Crim.

App. 1997); accord Akins v. State, 202 S.W.3d 879, 893 (Tex. App.—Fort Worth 2006, pet. ref’d).

Whether a detention is an investigative detention or an arrest depends upon the facts and

circumstances surrounding the detention. Crain v. State, 315 S.W.3d 43, 49 (Tex. Crim. App.

2010); Amores, 816 S.W.2d at 412. We begin our determination of whether Adams’s detention

escalated to an arrest by considering (1) the amount of force demonstrated by the officer, (2) the

duration of the detention and efficiency of the investigative process, (3) the location and relocation

of the investigation, and (4) any statements made by Trooper Salaz to Adams. See State v.

Sheppard, 271 S.W.3d 281, 291 (Tex. Crim. App. 2008).

                a.      Amount of Force

        When reviewing the amount of force utilized, we look to the reasonableness of the officer’s

actions from the perspective of a reasonable officer present at the scene. Rhodes, 945 S.W.2d at

118. An officer may use necessary and reasonable force to accomplish the purpose of the stop.

Castro, 373 S.W.3d at 165.

        Here, the trial court concluded that Trooper Salaz “made” Adams get into his patrol car

and drove him back to the crash scene. But Trooper Salaz’s testimony provided that he asked

Adams to ride back to the accident scene, that Adams was “unhandcuffed,” and that Adams

“jumped in my patrol car,” was uncontroverted. Without further factual findings, we are unable

to determine whether Trooper Salaz’s use of force was unreasonable or if such action rose to the

level of custodial arrest.

                b.      Duration of the Detention

        “A detention’s duration must demonstrate the officers efficiently pursued an investigation

to confirm or dispel their suspicions.” Id. In Balentine v. State, 71 S.W.3d 763, 770 n.7 (Tex.

Crim. App. 2002), the court concluded that less than one hour is a reasonable detention. Here,
                                                 -9-
                                                                                     04-13-00048-CR


Trooper Salaz was dispatched at 1:20 a.m. and Adams was arrested at 2:11 a.m. In less than one

hour, Trooper Salaz inspected the scene of the accident, interviewed both Masters and her mother,

determined the extent of Rice’s injuries, traveled to three different locations, and performed three

field sobriety tests. Additionally, the trial court’s findings are as to arresting Adams based on

public intoxication, not driving while intoxicated. Without further findings of fact, we are unable

to determine whether Trooper Salaz detained Adams for an unreasonable amount of time before

making a decision to arrest Adams for driving while intoxicated.

               c.      Original Location and Relocation of the Investigation

       This court has previously held that “[m]oving a suspect a short distance to further an

investigation is consistent with an investigatory detention’s purpose.” Castro, 373 S.W.3d at 166.

Although the trial court concluded moving Adams to two different locations was evidence that

Adams was under custodial arrest, there are no findings of fact as to why Adams was moved from

the Steinle residence to the crash scene and then to the fire station.

       Trooper Salaz testified that Adams agreed to accompany him to the scene of the accident.

However, while traveling with Adams in his patrol car, Trooper Salaz confirmed Adams smelled

of alcohol and that Adams admitted he had consumed alcohol. Trooper Salaz determined he should

investigate further. Once again, according to Trooper Salaz’s testimony, Adams agreed to perform

field sobriety tests. However, because Trooper Salaz determined the accident scene was not a safe

location to conduct field sobriety tests, he transported Adams to the fire station. We note that all

three locations were in close proximity and conducting field sobriety tests is not overly intrusive.

See Castro, 373 S.W.3d at 166 (citing Francis v. State, 922 S.W.2d 176, 180 (Tex. Crim. App.

1996) (Baird, J., concurring and dissenting); Rodriguez v. State, 191 S.W.3d 428, 444 (Tex.

App.—Corpus Christi 2006, pet. ref’d) (concluding “[t]he ‘least intrusive means’ available to



                                                - 10 -
                                                                                       04-13-00048-CR


determine if appellant was intoxicated was to conduct a field sobriety test at the scene of the

accident”).

       Based on the record before us, Trooper Salaz’s transporting Adams for such short distances

conflicts with the trial court’s conclusion that these movements escalated any detention to an arrest.

Without further factual findings, we are unable to determine whether Adams was being detained

for any reason other than to allow Trooper Salaz to further investigate whether Adams had

committed the offense of driving while intoxicated while still providing for the officer’s and

Adams’s safety. See Castro, 373 S.W.3d at 166.

               d.      Trooper Salaz’s Statements and Intent

       There is no indication in the record that Trooper Salaz ever told Adams or suggested that

Adams was under arrest. See Burkhalter v. State, 642 S.W.2d 231, 232 (Tex. App.—Houston

[14th Dist.] 1982, no pet.). To the contrary, Trooper Salaz testified he took Adams back to the

crash scene “to get my crash report generated. Get the wrecker coming, because it is off the

roadway.” Additionally, Trooper Salaz explained the only reason he took Adams to the fire station

was because it was a safer environment to perform field sobriety tests. See Castro, 373 S.W.3d at

166 (concluding evidence supported “that detention was an effort to further investigate the

situation”). There is no evidence to the contrary.

       We are also directed to look at the officer’s intent. Sheppard, 271 S.W.3d at 291; Burkes

v. State, 830 S.W.2d 922, 925 (Tex. Crim. App. 1991). Trooper Salaz testified that when he

transported Adams back to the crash scene, he knew that Adams was involved in a single car

accident, the damage to the vehicle exceeded $1,000.00, Adams left the accident scene and was at

the Steinle residence, Adams smelled of alcohol and admitted consuming alcohol, and Rice’s

injuries were consistent with being the passenger in the vehicle. However, it was not until after



                                                - 11 -
                                                                                    04-13-00048-CR


Adams failed to properly perform the field sobriety tests that he made the determination to arrest

Adams for driving while intoxicated.

        Without further factual findings, we are unable to determine whether the evidence supports

that prior to conducting the field sobriety tests, Trooper Salaz’s statements or actions manifested

an intent to escalate the detention to a custodial arrest.

                 e.      Analysis

        Here, the trial court concluded that Adams was “detained without probable cause,” his

liberty deprived, he was ordered into the Trooper’s vehicle, and “there was no probable cause to

arrest the Defendant for public intoxication.” The State contends the evidence prior to the

completion of the sobriety tests shows Adams was being detained for investigation purposes to

confirm Trooper Salaz’s suspicions that Adams was driving while intoxicated. See Davis v. State,

947 S.W.2d 240, 245 (Tex. Crim. App. 1997) (“‘The propriety of the stop’s duration is judged by

assessing whether the police diligently pursued a means of investigation that was likely to dispel

or confirm their suspicions quickly.’”) (quoting Perez v. State, 818 S.W.2d 512, 517 (Tex. App.—

Houston [1st Dist.] 1991, no pet.)). Without further factual findings, we are unable to determine

whether Adams’s custodial arrest began before or after Trooper Salaz completed the field sobriety

tests at the fire station.

        Having determined the trial court’s factual findings do not contain the essential findings

necessary to make a determination on whether Adams was under custodial arrest or investigative

detention, we turn to whether Adams’s warrantless arrest was without probable cause.

        2.       Warrantless Arrest Without Probable Cause

        The trial court also concluded that because Trooper Salaz did not see Adams driving the

vehicle in question, “there was no probable cause to arrest the Defendant for public intoxication.”



                                                 - 12 -
                                                                                          04-13-00048-CR


       Adams points to what Trooper Salaz knew at the time Adams left the Steinle residence as

the basis for probable cause. Specifically, Adams argues Trooper Salaz only knew that an accident

had occurred, but not when it had occurred. Trooper Salaz did not see Adams drive the vehicle,

and, neither Masters nor Trooper Salaz observed any signs of intoxication.

       The State counters that Adams was not arrested at the time he was transported from the

Steinle residence to the crash scene.

       The trial court’s findings of fact do not find any facts as to what transpired at the fire station.

Absent such findings, this court is without a “basis upon which to review the trial court’s

application of the law to the facts.” Cullen, 195 S.W.3d at 699.

       Without a better understanding for the basis of the trial court’s consideration of the events

at the fire station, we cannot determine whether the trial court properly determined Adams was

arrested without probable cause.

                                            CONCLUSION

       As our analysis reveals, the trial court’s findings of fact and conclusions of law fall short

of “covering every potentially dispositive issue that might reasonably be said to have arisen in the

course of the suppression proceedings.” Elias, 339 S.W.3d at 676. Without further findings of

fact, this court cannot determine whether the trial court’s conclusions of law were in error. Cullen,

195 S.W.3d 696. We conclude the State’s requested specific findings of fact are pertinent and

required to assure the “proper presentation of” this case on appeal. See TEX. R. APP. P. 44.4; Elias,
339 S.W.3d at 675–76. Accordingly, the requested specific findings constitute essential findings

and are necessary for our review of the trial court’s application of the law to the facts, on the issues

of (1) whether Adams was under arrest when he accompanied Trooper Salaz in his patrol car and

(2) whether Adams was arrested without probable cause.



                                                 - 13 -
                                                                                       04-13-00048-CR


        Consistent with the issues raised by the State, a dispute exists as to what transpired on the

night in question. We conclude the trial court’s findings do not include essential facts necessary

to resolve the legal issues raised on appeal. See Elias, 339 S.W.3d at 676; accord State v. Mendoza,

365 S.W.3d 666, 670 (Tex. Crim. App. 2012). Specifically, the trial court must make “findings of

fact with greater specificity” as to the following:

        (1)    the impact of the injuries sustained by Mr. Rice and the blood on his face
               and whether any such injuries supported Trooper Salaz’s probable cause to
               arrest Adams for driving while intoxicated;

        (2)    the extent of Trooper Salaz’s conversation with Adams, prior to Adams
               being transported back to the scene of the accident, wherein Adams
               admitted he was the driver of the vehicle and that he had been drinking, and
               whether such conversation supported a custodial arrest or an investigatory
               detention; and

        (3)    whether Trooper Salaz transported Adams from the accident scene to the
               fire station was part of an investigatory detention, what transpired at the fire
               station, what factors were utilized in Trooper Salaz’s decision to arrest
               Adams for driving while intoxicated, and whether such information
               amounted to probable cause to arrest Adams for driving while intoxicated.

        Because these issues are necessary to the proper disposition of this case, we abate this

appeal and remand this cause to the trial court. TEX. R. APP. P. 44.4; Elias, 339 S.W.3d at 676.

We further direct the Honorable Spencer W. Brown, judge of the County Court at Law, Kerr

County, Texas, to execute more specific findings of fact and conclusions of law, consistent with

this opinion, as required by Cullen and Elias. We also direct the trial court to file its findings and

conclusions with the clerk of this court, via a supplemental clerk’s record, on or before July 25,

2014.

        Upon filing of the supplemental clerk’s record containing the findings and conclusions, the

appeal will be reinstated.

                                                      Patricia O. Alvarez, Justice

PUBLISH
                                                - 14 -